Title: To James Madison from William Cooke, 27 November 1801 (Abstract)
From: Cooke, William
To: Madison, James


27 November 1801, Havana. Encloses documents describing his treatment at the hands of Don Luis de Viguri, intendant at Havana, which led to the seizure of his ship and other property, the imprisonment of himself and his crew, and the subsequent death of three seamen. Hopes these documents, together with the explanation of George C. Morton, who is taking charge of the documents, will inform JM of his situation. Implores JM’s aid in obtaining redress. Has appealed the intendant’s sentence to a higher tribunal, not expecting justice, but to demonstrate the lack of it in Havana. Wishes to carry case to Madrid and asks JM’s advice on how to proceed further. Adds on 5 Dec. that he is still detained under bail of $50,000, “notwithstanding they have every dollar of my property.”
 

   Tr and Tr of enclosures (DNA: RG 76, Spain, Treaty of 1819, Disallowed Claims, 62B). Tr 3 pp. Enclosures include copies of affidavits sworn by Cooke and seaman Jacob Shear-bloom between 26 Aug. and 20 Nov. 1801 (15 pp.).


   In his affidavit South Carolina merchant William Cooke stated that he had sailed from Charleston in the ship Betsy with his pregnant wife and his children. When the Betsy was taken into Nassau by a privateer, Cooke purchased the ship Rainbow in order to continue his voyage to New Orleans, but the Rainbow was forced to put into Havana in distress on 18 Aug. He was jailed four days later when the discharged master of the Rainbow, Solomon Geer, swore before Intendant Viguri that Cooke was an Englishman carrying contraband to New Orleans.

